DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are cancelled.
Claims 8-13, 19-29 are pending.
Claims 8-13, 19-20, 26 are withdrawn.
Claims 21-25, 27-29 are addressed on the merits herein.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-25, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 2008/0060876) in view of Houghton (US 2005/0204684) and CN105569204 (“204”).
Re claim 21, Henderson discloses a joint structure (10) for joining a first structure (12) and a steel material (14, [0029]) having an end (end of 14) adjacent to (Fig. 1) an end (end of 12) of the first structure (12), the steel material (14) having at least a flange (20) and a web (16), 
the joint structure (10) comprising: 
a first transmission plate (44) arranged at an end (end of 14) of the steel material (14), the first transmission plate (44) being parallel to (Fig. 1-2) a front surface (front of 36) of the web (36) of the steel material (14);
a second transmission plate (18) arranged at an end (end of 12) of the first structure (12) that is immediately adjacent to (Fig. 1) the end (end of 14) of the steel material (14), the second transmission plate (18) being parallel to (Fig. 2) a front surface (front surface of 16) of the a web (16) of the first structure (12); and 
a coupling plate (32) extending across (Fig. 2) and in direct contact with (Fig. 1) the first and second transmission plates (18, 44) to connect the first structure (12) and the steel material (14), 
wherein the web (16) of the first structure (12), the web (36) of the steel material (14) and the first and second transmission plate plates (18, 44) are bolted (56, 58) via the coupling plate (32),
but fails to disclose the first structure as an H-beam, the connection of the first and second transmission plates as welded to a back surface of the flange, and a plurality of first bolts and a plurality of second bolts, such that each first bolt extends through the coupling plate, the first transmission plate and the web of the steel material, and such that each second bolt extends through the coupling plate, the second transmission plate and the web of the H-beam.
However, Houghton discloses the first and second transmission plate (Fig. 7 58/62) welded (69) to a back surface (rear of 22) of the flange (22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the joint structure of Henderson with the first and second transmission plates welded to a back surface of the flange as disclosed by Houghton in order to increase strength and rigidity of the joint structure.  
In addition, Houghton discloses the first structure (6) as an H-beam (Fig. 5, [0047]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the joint structure of Henderson with the first structure as an H-beam as disclosed by Houghton in order to increase load bearing capacity, as this is a well-known benefit of H-beams, and as H-beams are extremely well known and common in the art.  
In addition, ‘204 discloses a plurality of first bolts (Fig. 1, 5 on the left) and a plurality of second bolts (Fig. 1, 5 on the right), such that each first bolt (5 on the left) extends through the coupling plate (4), the first transmission plate (Henderson: 44) and the web (2) of the steel material (1), and such that each second bolt (5 on the right) extends through the coupling plate (3), the second transmission plate (Henderson: 18) and the web (2 on the right) of the H-beam (at 2 on the right).  It is noted that although ‘204 appears to fail to disclose bolts passing through the first/second transmission plates, the bolts of ‘204 pass through each web and the coupling plate.  Modification of Henderson with the bolts of ‘204 would result in the bolts passing through all of the first/second transmission plates, webs, and coupling plate of Henderson.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the joint structure of Henderson with a plurality of first bolts and a plurality of second bolts, such that each first bolt extends through the coupling plate, the first transmission plate and the web of the steel material, and such that each second bolt extends through the coupling plate, the second transmission plate and the web of the H-beam in order to further strengthen, rigidify, and better connect the structure.  
Re claim 22, Henderson as modified discloses the H-beam joint structure according to claim 21, wherein the first and second transmission plates (18, 44) are arranged by being welded (as modified above) to the back surface (bottom of the top flange) of the respective flanges (20, 38) at an interval corresponding to a thickness (as any interval “corresponds” to a thickness) of the coupling plate (32) from the front surface (front surface of 36 and 16) of the web (36) of the steel material (14) and the web (16) of the H-beam (12), and the coupling plate (32) is arranged so as to be held between (Fig. 1-2) the first and second transmission plates (18, 44) and the front surface (front surface of 36 and 16) of the web (36) of the steel material (14) and the web (16) of the H-beam (12).
Re claim 23, Henderson as modified discloses the H-beam joint structure according to claim 21, wherein the first and second transmission plates (18, 44) of the H-beam (12) and the steel material (14) are arranged at an interval corresponding to a thickness (as any interval “corresponds” to a thickness) of the coupling plate (32), and the coupling plate (32) is arranged so as to be held between (Fig. 1-2) the first and second transmission plates (18, 44) and the front surface (front surface of 36 and 16) of the web (36) of the steel material (14) and the web (16) of the H-beam (12).
Re claim 24, Henderson as modified discloses the H-beam joint structure according to claim 21, wherein the steel material (14) is any of an H-beam, a channel steel (Fig. 1-2), a Z-beam, and an I-beam.
Re claim 25, Henderson as modified discloses the H-beam joint structure according to claim 21, wherein the first and second transmission plates (18, 44) and the coupling plate (32) are positioned at an upper portion (upper portion of 12) of the H-beam (12) and the steel material (14), but fails to disclose wherein the H-beam joint structure further comprises first and second lower transmission plates and a lower coupling plate extending across the first and second lower transmission plates.
However, it would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to modify the H-beam joint structure of Henderson to have first and second lower transmission plates and a lower coupling plate extending across the first and second lower transmission plates (such as by either splitting the plates in half, or by additional plates) in order to further secure the H-beam joint structure, or to allow for simpler maintenance in the event one of the plates requires replacement, as removing one plate on the top or bottom is simpler than removing a single plate spanning the top and bottom.  In general, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.
Re claim 27, Henderson discloses a joint structure (10) for joining a first structure (12) and a steel material, the steel material (14) having at least a flange (20) and a web (16), 
the joint structure (10) comprising: 
a first transmission plate (44) arranged at an end (end of 14) of the steel material (14), the first transmission plate (44) being parallel to (Fig. 1-2) a front surface (front of 36) of the web (36) of the steel material (14);
a second transmission plate (18) arranged at an end (end of 12) of the first structure (12) that is immediately adjacent to (Fig. 1) the end (end of 14) of the steel material (14), the second transmission plate (18) being parallel to (Fig. 2) a front surface (front surface of 16) of the a web (16) of the first structure (12); and 
a coupling plate (32) connecting the first structure (12) and the steel material (14), the coupling plate (32) being arranged on opposite sides (because 32 is on both sides of the intersection of 12 and 14) of the web (16) of the first structure (12) and the web (14) of the steel material (14) relative to the sides (16, 36) of the web (16) of the first structure (12) and the web (36) of the steel material (14) where the first and second transmission plates (14, 18) are arranged (Fig. 2, it is noted that the way the language is written, 32 is on opposite sides of the intersection of 12 and 14), 
wherein the coupling plate (32) extends across (Fig. 1) the first and second transmission plates (18, 44), and the web (16) of the first structure (12), the web (36) of the steel material (14) and the first and second transmission plates (18, 44) are bolted (56, 58) via the coupling plate (32),
but fails to disclose the first structure as an H-beam, the connection of the first and second transmission plates as welded to a back surface of the flange, and a plurality of first bolts and a plurality of second bolts, such that each first bolt extends through the coupling plate, the first transmission plate and the web of the steel material, and such that each second bolt extends through the coupling plate, the second transmission plate and the web of the H-beam.
However, Houghton discloses the first and second transmission plate (Fig. 7 58/62) welded (69) to a back surface (rear of 22) of the flange (22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the joint structure of Henderson with the first and second transmission plates welded to a back surface of the flange as disclosed by Houghton in order to increase strength and rigidity of the joint structure.  
In addition, Houghton discloses the first structure (6) as an H-beam (Fig. 5, [0047]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the joint structure of Henderson with the first structure as an H-beam as disclosed by Houghton in order to increase load bearing capacity, as this is a well-known benefit of H-beams, and as H-beams are extremely well known and common in the art.  
In addition, ‘204 discloses a plurality of first bolts (Fig. 1, 5 on the left) and a plurality of second bolts (Fig. 1, 5 on the right), such that each first bolt (5 on the left) extends through the coupling plate (4), the first transmission plate (Henderson: 44) and the web (2) of the steel material (1), and such that each second bolt (5 on the right) extends through the coupling plate (3), the second transmission plate (Henderson: 18) and the web (2 on the right) of the H-beam (at 2 on the right).  It is noted that although ‘204 appears to fail to disclose bolts passing through the first/second transmission plates, the bolts of ‘204 pass through each web and the coupling plate.  Modification of Henderson with the bolts of ‘204 would result in the bolts passing through all of the first/second transmission plates, webs, and coupling plate of Henderson.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the joint structure of Henderson with a plurality of first bolts and a plurality of second bolts, such that each first bolt extends through the coupling plate, the first transmission plate and the web of the steel material, and such that each second bolt extends through the coupling plate, the second transmission plate and the web of the H-beam in order to further strengthen, rigidify, and better connect the structure.  
Re claim 28, Henderson as modified discloses the H-beam joint structure according to claim 27, wherein the first and second transmission plates (18, 44) are arranged in contact with (Fig. 1) the front surface of the web (36) of the steel material (14) and the front surface (16) of the web (16) of the H-beam (12), respectively, and the coupling plate (32) is arranged in direct contact with (Fig. 1) the opposite side (left side of 12/16) of the web (16) of the H-beam (12) and the web (right side of 14/26) of steel material (14).
Re claim 29, Henderson as modified discloses the H-beam joint structure according to claim 27, wherein the steel material (14) is any of an H-beam, a channel steel (Fig. 1), a Z-beam, and an I-beam.

	
Response to Arguments 
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant’s arguments are all directed to the newly claimed language, as amended.  Applicant argues that Henderson (and Houghton) does not disclose these features.  It is true that these features are not disclosed by Henderson.  However, the newly relied upon ‘204 reference discloses these features.  Modification of Henderson, by further including the bolts 5 from the ‘204 reference, would be obvious for those reasons identified in the above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635